Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3755 Filed 04/16/21 Page 1 of 16
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3756 Filed 04/16/21 Page 2 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


                                                                  Motion granted in part and denied in part.
                  2021 WL 364250
    Only the Westlaw citation is currently available.
           United States District Court, E.D.                      West Headnotes (36)
             Michigan, Southern Division.

           Aaron GANT, et al., Plaintiffs,                         [1]    Federal Civil Procedure
                                                                          Car buyers' complaint alleging transmission
                       v.
                                                                          defects and asserting warranty and fraud claims
    FORD MOTOR COMPANY, Defendant.                                        against the manufacturer did not violate rule
                                                                          against shotgun pleading; although many claims
                    Case No. 19-cv-12533                                  were asserted and the complaint was very long
                              |                                           and had a large number of plaintiffs, the buyers
                     Signed 02/03/2021                                    connected each fact with a cause of action,
                                                                          and the complaint provided the manufacturer
Synopsis
                                                                          with adequate notice of the claims against the
Background: Car buyers brought class action against the
                                                                          company. Fed. R. Civ. P. 8(a)(2).
manufacturer, alleging transmission defects and asserting
claims for breach of express and implied warranties,
violation of the Magnuson-Moss Warranty Act, revocation
of acceptance, fraud and consumer-protection claims, unjust        [2]    Limitation of Actions
enrichment, and product-liability claims. Manufacturer filed              Statute of limitations is an affirmative defense,
motion to dismiss.                                                        and plaintiff generally need not plead lack of an
                                                                          affirmative defenses to state valid claim.


Holdings: The District Court, Sean F. Cox, J., held that:
                                                                   [3]    Limitation of Actions
[1] buyers' allegations were sufficient to plead express                  Adjudication of a limitations defense at the
warranty claims;                                                          pleading stage is particularly inappropriate
                                                                          where factual issues relating to concealment
[2] buyers' allegations were sufficient to plead implied                  of a defect by defendant potentially could
warranty claims;                                                          impact whether it is estopped from asserting a
                                                                          limitations defense, or whether other exceptions
[3] certain implied warranty claims were barred for lack of               to defense could apply.
privity;

[4] buyers could not proceed with claims against                   [4]    Sales
manufacturer for revocation of acceptance;                                Allegations common to all buyers, that
                                                                          vehicles were delivered to buyers with serious
[5] buyers' allegations were sufficient to plead manufacturer's           defects and nonconformities to warranty and
knowledge of defect, as required for fraud claims;                        that each developed other serious defects
                                                                          and nonconformities to warranty, including a
[6] buyers could not proceed with claims for unjust                       defective transmission, were sufficiently specific
enrichment; but                                                           to plead a defect within the warranty period as to
                                                                          all buyers, as relevant to their express warranty
[7] economic-loss doctrine did not bar buyers' product-                   claims against the manufacturer under the laws
liability claims.                                                         of several states, including Michigan.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3757 Filed 04/16/21 Page 3 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


                                                                   were sufficient to state claims against the
 [5]    Sales                                                      manufacturer for breach of the implied warranty
        Automobile manufacturer's contention that car              of merchantability under Article 2 of the
        buyers alleged only design defects, when the               Uniform Commercial Code (UCC), as adopted
        applicable new vehicle limited warranty covered            in several states, including Michigan. U.C.C. §
        only defects in materials and workmanship, was             2-314(1).
        not a basis for dismissing car buyers' claims
        for breach of express warranty under the laws
        of several states, including Michigan, alleging     [9]    Sales
        defective transmissions; without the benefit of
                                                                   Whether car buyers notified the manufacturer
        factual development as to the cause and origin of
                                                                   of defective transmissions within a reasonable
        the alleged defect, it was premature to classify
                                                                   time was a question of fact for the jury,
        the defect as being categorically in the realm of
                                                                   as relevant to the buyers' claims against the
        design or manufacturing.
                                                                   manufacturer for breach of the implied warranty
                                                                   of merchantability under Article 2 of the
                                                                   Uniform Commercial Code (UCC), as adopted
 [6]    Sales                                                      in several states, including Michigan. U.C.C. §§
        Allegations common to all car buyers, that the             2-314(1), 2-607.
        buyers requested or desired that the manufacturer
        fix defective transmissions in their vehicles,
        but that the manufacturer could not or would        [10]   Sales
        not permanently repair them, were sufficient
                                                                   The notice requirement for asserting warranty
        to plead that the buyers reported the need for
                                                                   claims under Article 2 of the Uniform
        repairs within the warranty period, as relevant
                                                                   Commercial Code (UCC), as adopted in several
        to their express warranty claims against the
                                                                   states, including Michigan, does not create a
        manufacturer under the laws of several states,
                                                                   precondition to commencing a lawsuit. U.C.C. §
        including Michigan.
                                                                   2-607.


 [7]    Sales
                                                            [11]   Sales
        To allege a vehicle is not merchantable, for
                                                                   Car buyers' claims against the manufacturer
        purposes of a claim for breach of implied
                                                                   for breach of the implied warranty of
        warranty of merchantability under Article 2
                                                                   merchantability under Article 2 of the Uniform
        of the Uniform Commercial Code (UCC), as
                                                                   Commercial Code (UCC), as adopted in
        adopted in several states, including Michigan,
                                                                   Alabama, Arizona, Florida, Illinois, North
        the complaint must allege that the car was
                                                                   Carolina, Ohio, Washington, and Wisconsin,
        unfit for its intended purpose by compromising
                                                                   alleging transmission defects, were barred for
        the vehicle's safety, rendering it inoperable, or
                                                                   lack of privity; in Florida, Illinois, and Ohio,
        drastically reducing its mileage range. U.C.C. §
                                                                   a plaintiff had to allege that the dealership
        2-314(1).
                                                                   where he purchased a car was an agent of
                                                                   the manufacturer or under its control, and the
                                                                   absence of privity was an insurmountable bar to
 [8]    Sales                                                      implied warranty claims in Alabama, Arizona,
        Car buyers' allegations that transmission defects          North Carolina, Washington, and Wisconsin.
        caused shaking, delayed acceleration, gears                U.C.C. § 2-314(1).
        slipping, and transmission failures in the middle
        of roadways creating an unreasonably dangerous
        situation that increased the risk of an accident    [12]   Sales


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                   2
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3758 Filed 04/16/21 Page 4 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


        Indiana law does not require vertical privity for           The Magnuson–Moss Warranty Act (MMWA)
        implied warranty claims.                                    provides a federal cause of action for a consumer
                                                                    who is damaged by the failure of a supplier,
                                                                    warrantor, or service contractor to comply with
 [13]   Sales                                                       any obligation under a written warranty or
                                                                    implied warranty. Federal Trade Commission
        Privity is required to assert implied warranty
                                                                    Improvement Act § 101, 15 U.S.C.A. § 2301 et
        claims under California law, but an exception
                                                                    seq.
        applies when a plaintiff is the intended
        beneficiary of implied warranties in agreements
        linking a retailer and a manufacturer.
                                                             [18]   Antitrust and Trade Regulation
                                                                    Claims under the Magnuson–Moss Warranty
 [14]   Sales                                                       Act (MMWA) stand or fall with express and
                                                                    implied warranty claims under state law. Federal
        New York recognizes a third-party exception
                                                                    Trade Commission Improvement Act § 101, 15
        to the privity requirement for implied warranty
                                                                    U.S.C.A. § 2301 et seq.
        claims, which requires a fact-intensive exercise
        not amenable to resolution at the pleading stage.

                                                             [19]   Antitrust and Trade Regulation
 [15]   Sales                                                       Car buyers whose implied warranty claims based
                                                                    on alleged transmission defects failed under
        Car buyers' allegations that they purchased
                                                                    the laws of Alabama, Arizona, Florida, Illinois,
        their cars from dealers authorized by the
                                                                    New York, North Carolina, Ohio, Washington,
        manufacturer, that they were the intended
                                                                    and Wisconsin could not proceed with warranty
        beneficiaries of the applicable warranty
                                                                    claims against the manufacturer under the
        agreements, and that they, not the dealers,
                                                                    Magnuson–Moss Warranty Act (MMWA).
        were the intended consumers of the cars, were
                                                                    Federal Trade Commission Improvement Act §
        sufficient to plead the applicability of a third-
                                                                    101, 15 U.S.C.A. § 2301 et seq.
        party exception to the privity requirement for
        claims for breach of the implied warranty
        of merchantability under Article 2 of the
        Uniform Commercial Code (UCC), as adopted in         [20]   Sales
        California. U.C.C. § 2-314(1).                              Car buyers who alleged their vehicles had
                                                                    defective transmissions could not assert claims
                                                                    against the manufacturer for revocation of
 [16]   Federal Civil Procedure                                     acceptance under Article 2 of the Uniform
                                                                    Commercial Code (UCC), as adopted in several
        Car buyers, on a motion to dismiss, abandoned
                                                                    states, including Michigan; the buyers purchased
        any contention as to the applicability of a third-
                                                                    their vehicles from dealers, and revocation was
        party exception to the privity requirement for
                                                                    not available against a non-seller manufacturer.
        claims for breach of the implied warranty of
                                                                    Mich. Comp. Laws Ann. § 440.2608.
        merchantability under Article 2 of the Uniform
        Commercial Code (UCC), as adopted New York,
        where the buyers' response brief did not claim
        that New York's third-party exception applied.       [21]   Antitrust and Trade Regulation
        U.C.C. § 2-314(1).                                          Exemption under the Michigan Consumer
                                                                    Protection Act for transactions or conduct
                                                                    specifically authorized under state or federal law
 [17]   Antitrust and Trade Regulation                              applied to an automobile manufacturer's motor
                                                                    vehicle sales, thus precluding car buyers' claims


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      3
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3759 Filed 04/16/21 Page 5 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


        against the manufacturer under the Act based on
        alleged transmission defects; the manufacture,
        sale, and lease of automobiles were authorized        [26]   Fraud
        by law. Mich. Comp. Laws Ann. § 445.904(1).
                                                                     Car buyers' allegations detailing pervasive issues
                                                                     related to an allegedly faulty transmission
                                                                     system, including sudden and unexpected
 [22]   Antitrust and Trade Regulation                               shaking, delayed acceleration, and hard
        The Michigan Supreme Court construes                         deceleration, and referring to technical
        broadly the Michigan Consumer Protection                     service bulletins issued by the manufacturer
        Act's exemption for transactions and conduct                 were sufficient to plausibly establish the
        specifically authorized under state or federal               manufacturer's knowledge of the transmission
        law, finding that the relevant inquiry is whether            defect, as required to state fraud claims against
        the general transaction is specifically authorized           the manufacturer. Fed. R. Civ. P. 9(b).
        by law, regardless of whether the specific
        misconduct alleged is prohibited. Mich. Comp.
        Laws Ann. § 445.904(1).                               [27]   Implied and Constructive Contracts
                                                                     When an express warranty covers the matter
                                                                     at issue, an unjust enrichment claim is not
 [23]   Fraud                                                        cognizable.
        In general, a cause of action sounding in
        fraud requires a heightened pleading standard,
        requiring the plaintiff to state with particularity   [28]   Implied and Constructive Contracts
        the circumstances constituting fraud or mistake.
                                                                     Courts will not imply a contract where there is
        Fed. R. Civ. P. 9(b).
                                                                     an express contract governing the same subject
                                                                     matter.

 [24]   Fraud
        Under the heightened pleading standard for fraud      [29]   Implied and Constructive Contracts
        claims, a plaintiff must specify the who, what,
                                                                     Car buyers alleging transmission defects could
        when, where, and how of the alleged omission,
                                                                     not proceed with claims against the manufacturer
        that is, (1) precisely what was omitted; (2)
                                                                     for unjust enrichment, where it was undisputed
        who should have made a representation; (3) the
                                                                     that an express warranty covered the matter at
        content of the alleged omission and the manner
                                                                     issue.
        in which the omission was misleading; and (4)
        what plaintiffs obtained as a consequence of the
        alleged fraud. Fed. R. Civ. P. 9(b).
                                                              [30]   Antitrust and Trade Regulation
                                                                     Car buyers alleging transmission defects could
                                                                     proceed with claims for false advertising
 [25]   Fraud
                                                                     against the manufacturer under the New Mexico
        A complaint may suffice under the heightened
                                                                     Motor Vehicle Dealers Franchising Act, even
        standard for pleading fraud claims if it alleges
                                                                     if the buyers purchased their vehicles from
        that a manufacturer knew of a defect before sale,
                                                                     dealerships that were not associated with the
        the various venues the manufacturer used to sell
                                                                     manufacturer, where the buyers alleged that they
        the product failed to disclose the defect, and
                                                                     saw vehicle advertising. N.M. Stat. Ann. §§
        that the plaintiffs would not have purchased the
                                                                     57-16-4, 57-16-5.
        product or would have paid less for it had they
        known of the defect. Fed. R. Civ. P. 9(b).




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       4
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3760 Filed 04/16/21 Page 6 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


                                                                     Economic loss doctrine did not bar, at the
 [31]   Antitrust and Trade Regulation                               pleading stage, product-liability claims based
        The New Mexico Motor Vehicle Dealers                         on transmission defects asserted by car buyers
        Franchising Act is both a dealer protection act              against the manufacturer under the laws of
        and consumer protection act. N.M. Stat. Ann. §               several states, including New Mexico; whether
        57-16-4.                                                     the economic loss doctrine barred the buyers'
                                                                     claims was a complex issue with potentially
                                                                     different applications of the doctrine under the
 [32]   Federal Civil Procedure                                      laws of different states.
        Car buyers who alleged transmission defects
        abandoned, on motion to dismiss, their claims
        against the manufacturer under South Carolina         [36]   Torts
        law based on bad faith or unconscionable                     Economic loss doctrine bars plaintiffs from
        conduct related to advertising, where the buyers             recovering in tort for losses consisting merely
        did not respond to the manufacturer's contention             of an impairment of the benefit in a contractual
        that none of the South Carolina buyers alleged               bargain with the defendant (i.e., having overpaid
        seeing and relying on advertising, instead                   for a substandard product).
        alleging only that they relied on representations
        from a dealership salesperson. S.C. Code Ann. §
        56-15-40.

                                                             Attorneys and Law Firms
 [33]   Antitrust and Trade Regulation
                                                             Kenneth A. Stern, Stern Law, PLLC, Novi, MI, Amy L.
        Under South Carolina law, “bad faith” on the         Marino, Marino Law, PLLC, Southfield, MI, Mark Granzotto,
        part of a motor vehicle manufacturer or dealer is    Royal Oak, MI, for Plaintiffs.
        defined as the opposite of good faith, generally
        implying or involving actual or constructive         Brandon M. Pellegrino, Bowman and Brooke, Jodi M.
        fraud, or a design to deceive or mislead another,    Schebel, Matthew G. Berard, Thomas P. Branigan, Bowman
        or a neglect or refusal to fulfill some duty or      & Brooke LLP, Bloomfield Hills, MI, Mary Novacheck,
        some contractual obligation, not prompted by an      Bowman and Brooke LLP, Minneapolis, MN, Robert Latane
        honest mistake as to one's rights or duties, but     Wise, Bowman and Brooke, LLP, Richmond, VA, for
        by some interested or sinister motive. S.C. Code     Defendant.
        Ann. § 56-15-40.


                                                             OPINION AND ORDER GRANTING IN PART AND
 [34]   Antitrust and Trade Regulation                       DENYING IN PART DEFENDANT'S MOTION TO
        Under South Carolina law, an “unconscionable         DISMISS
        action” by a motor vehicle manufacturer or
                                                             Sean F. Cox, U. S. District Judge
        dealer entails the absence of meaningful choice
        on the part of one party due to one-sided contract    *1 Aaron Gant and 359 other plaintiffs across the country
        provisions, together with terms which are so         allege that transmission defects plagued their Ford Fusion
        oppressive that no reasonable person would           automobiles with model years between 2010 and 2017. They
        make them and no fair and honest person would        filed suit against Ford Motor Company, which now seeks to
        accept them. S.C. Code Ann. § 56-15-40.              dismiss the case in its entirety. The parties have briefed the
                                                             issues, and the Court held a Zoom hearing on January 28,
                                                             2021. For the reasons discussed below, the Court grants Ford's
 [35]   Products Liability                                   motion in part and denies it in part.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        5
     Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3761 Filed 04/16/21 Page 7 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)




I.
                                                                   II.
Plaintiffs’ complaint spans 841 pages and alleges seven types
of causes of action: breach of express warranty, breach of         Ford moved to dismiss the claims under Federal Rule of Civil
implied warranty, violation of the Magnuson-Moss Warranty          Procedure 12(b)(6).
Act, revocation of acceptance, fraud and consumer-protection
claims, unjust enrichment, and product-liability claims. They      In deciding a Rule 12(b)(6) motion, the Court “construes the
allege:                                                            complaint in the light most favorable to the plaintiff, accepts
                                                                   the plaintiff's factual allegations as true, and determines
  The transmissions in Plaintiffs’ Fusions are defective in        whether the complaint ‘contain[s] sufficient factual matter,
  design, materials, and/or manufacture and workmanship.           accepted as true, to state a claim to relief that is plausible on its
  This can result in various problems, including, but not          face.’ ” Heinrich v. Waiting Angels Adoption Servs., Inc., 668
  limited to the following defects known to Ford: sudden and       F.3d 393, 403 (6th Cir. 2012) (alteration in original) (quoting
  unexpected shaking, violent jerking, bucking and kicking         Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173
  on acceleration (commonly referred to as “shuddering”            L.Ed.2d 868 (2009)). The Court “need not, however, accept
  or “juddering”), delayed acceleration (especially from a         unwarranted factual inferences.” Bennett v. MIS Corp., 607
  complete stop), gears slipping, hesitation on acceleration,      F.3d 1076, 1091 (6th Cir. 2010) (citing Bell Atl. Corp. v.
  difficulty stopping the vehicle, lack or loss of motive          Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929
  power, delayed downshifts, hard decelerations or ‘clunks’        (2007)). The factual allegations must “raise a right to relief
  when slowing down or accelerating at low speeds,                 above the speculative level.” Twombly, 550 U.S. at 555, 127
  premature wear of the internal components, transmission          S.Ct. 1955.
  failures in the middle of roadways creating an unreasonably
  dangerous situation that increases the risk of an accident,
  and/or catastrophic failures necessitating replacement,
  attributable to one or more of the following: failing fluid      III.
  seal integrity, throttle body deficiencies, failed torque
  converter welds, driveshaft failure, and failed Transmission     A. Shotgun Pleading
  Control Module (“TCM”) or Powertrain Control Module
  (“PCM”) updates to limit problems associated with                 *2 As a first matter, Ford suggests that the entire suit be
  transmission design and/or manufacture, or caused by the         dismissed as an improper form of “shotgun pleading.” This
  vehicle's design and architecture issues (collectively, the      term appears frequently in the Eleventh Circuit's case law. See
  “Transmission Defects”).                                         Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313,
(ECF No. 38, PageID.4380–4381.)                                    1321 & n.9 (11th Cir. 2015) (collecting cases). As the Weiland
                                                                   Court explained, the term is used to describe several different
Plaintiffs also assert that Ford “began rolling out a continuous   categories. See id. at 1321–23.
series” of technical service bulletins, or “TSBs,” shortly after
introducing the Fusion. (Id. at 4407.) “The TSBs detail the        However, this specific phrase is not widely used in the Sixth
same Transmission Defects that Plaintiffs complain of here,        Circuit. One practice that this circuit has condemned is failing
proving that Ford knew well that its Fusion transmissions          to “connect specific facts or events with the various causes
were not functioning as marketed or expected, and that they        of action she asserted.” Lee v. Ohio Educ. Ass'n, 951 F.3d
were defective and not fit for their intended use,” according      386, 392 (6th Cir. 2020) (quoting Cincinnati Life Ins. Co. v.
to the complaint. (Id.) This includes a TSB from September         Beyrer, 722 F.3d 939, 947 (7th Cir. 2013)). The Court held that
21, 2009, which stated that some 2010 Ford Fusions exhibited       this type of complaint “violate[s] Rule 8(a)(2)’s requirement
a “harsh 3-1 or 2-1 rolling stop downshift or downshift            that [a plaintiff] provide the defendants ‘adequate notice of
hesitation.” (ECF No. 39-9, PageID.5700.) Furthermore,             the claims against them and the grounds upon which each
Plaintiffs allege that Ford was aware of complaints about          claim rests.’ ” Id. at 392–93 (quoting Vibe Micro, Inc. v.
the transmissions from consumers as well as reports from           Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018)). A plaintiff
dealerships. (ECF No. 38, PageID.4388, 4405.)                      also violates Federal Rule of Civil Procedure 10(b) when she



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3762 Filed 04/16/21 Page 8 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


“fail[s] to separate each of her causes of action or claims for       outside of the normal “characteristics of the vehicle related to
relief into separate counts.” Id. at 393. In sum, the fatal flaw in   materials or workmanship.” (Id.) Finally, Plaintiffs say they
such complaints is that the plaintiff does not connect specific       all “presented their vehicles for repair under the warranty, but
facts to causes of action or provide defendants with adequate         that the problems were not fixed.” (Id. at PageID.6401.)
notice.
                                                                       [4] Regarding Ford's first argument, the motion notes that
 [1] [2] [3] Here, Plaintiffs connect each fact with a cause          more than one of the Plaintiffs do not specifically allege
of action and the complaint provides Ford with adequate               any malfunctioning—they simply state that they bought a
notice of the claims against the company. An abundant page            new Ford Fusion or a used Ford Fusion outside the warranty
count alone is not cause for granting a motion to dismiss.            period. (ECF No. 42, PageID.5933.) Plaintiffs respond that
See, e.g., Ciralsky v. CIA, 355 F.3d 661, 670 (D.C. Cir. 2004)        the “common allegations” paragraphs (numbered six through
(noting that Rule 8 requires statements, not entire complaints,       27 in their complaint) apply to “all Plaintiffs.” (ECF No.
to be short and plain). Even though there are myriad claims,          43, PageID.6400.) “The Vehicles were delivered to Plaintiffs
each individual claim for relief contains “a short and plain          with serious defects and nonconformities to warranty, and
statement of the claim showing that the pleader is entitled to        each developed other serious defects and nonconformities
relief.” See Fed. R. Civ. P. 8(a)(2). So although the complaint       to warranty including, but not limited to, a defective
is very long and has a large number of plaintiffs, it does not        transmission,” according to the complaint. (ECF No. 38,
violate the Federal Rules of Civil Procedure based on so-             PageID.4380.) This statement does indicate that each and
called shotgun pleading.1                                             every plaintiff bought a car with a defective transmission even
                                                                      if the individual allegations are sometimes vaguer. So even
                                                                      though the allegations in some of the individual paragraphs
                                                                      are less detailed, the overall specificity is enough at this stage
B. Breach of Express Warranty                                         of the litigation.
The complaint alleges that Ford breached its express New
                                                                       [5] Second, as for Ford's argument relating to design defects,
Vehicle Limited Warranty (“NVLW”), which covers “any
                                                                      other cases in this district have persuasively demonstrated
repairs needed to correct defects in materials or workmanship
                                                                      that this is not a ground to dismiss. “At this early stage of
of covered parts.” (ECF No. 38, PageID.4382–83.) The
                                                                      the case, without the benefit of any factual development as
NVLW provides coverage for the earlier of three years
                                                                      to the cause and origin of the alleged defect, dismissal of
or 36,000 miles, according to Plaintiffs, and powertrain
                                                                      the express warranty claims is not justified by a premature
coverage for the earlier of five years or 60,000 miles. (Id. at
                                                                      and uninformed classification of the alleged defect as being
4383.) And this warranty “assured consumers that Ford would
                                                                      categorically in the realm of ‘design’ or ‘manufacturing.’ ”
repair any defects in materials or workmanship under normal
                                                                      In re FCA US LLC Monostable Elec. Gearshift Litig., 280 F.
use,” the complaint says. (Id.)
                                                                      Supp. 3d 975, 1011 (E.D. Mich. 2017); accord Francis v. Gen.
                                                                      Motors, LLC, No. 19-11044, ––– F.Supp.3d ––––, ––––, 2020
 *3 In its motion to dismiss, Ford lists three reasons why
                                                                      WL 7042935, at *7 (E.D. Mich. Nov. 30, 2020). The Court
these claims should fail. First, the company says Plaintiffs
                                                                      agrees that this issue need not be resolved now.
failed to plead “factual allegations plausibly supporting an
actual defect within warranty coverage.” (ECF No. 42,
                                                                       [6] For the same reason as the first one, Ford's third argument
PageID.5931.) Second, Ford argues that Plaintiffs have
                                                                      about the warranty is adequately countered by the complaint's
alleged only a design defect even though the NVLW only
                                                                      common allegations. Paragraph 27 states: “Each of the
covers defects in materials and workmanship. (Id. at 5932.)
                                                                      Plaintiffs to this Complaint requested or desired that Ford
Finally, Ford asserts that a large number of Plaintiffs never
                                                                      fix the defective transmission in their Vehicle, but Ford
reported the need for repairs to a dealership within the
                                                                      could not or would not permanently repair it.” (ECF No. 38,
warranty period. (Id.)
                                                                      PageID.4389.) Ford accurately notes that some individuals
                                                                      allege that they bought their vehicles too late to be covered
Plaintiffs dispute these three conclusions. They first maintain
                                                                      by the warranty—but the factual disputes between the two
that they have sufficiently pleaded a cause of action for
                                                                      sides cannot be resolved on a Rule 12(b)(6) motion. As courts
breach of express warranty. (ECF No. 43, PageID.6398.)
                                                                      faced with similar facts have found, the well-pleaded factual
Second, Plaintiffs argue that they adequately alleged defects


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3763 Filed 04/16/21 Page 9 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


assertions are sufficient to sustain a recovery under a breach      the seller is a merchant with respect to goods of that kind,”
of express warranty. See McKee v. Gen. Motors LLC, 376              which mirrors the language of U.C.C. § 2-314(1). See id. To
F. Supp. 3d 751, 759 (E.D. Mich. 2019); Monostable Elec.            allege a vehicle is not merchantable, moreover, the complaint
Gearshift Litig., 280 F. Supp. 3d at 1009–13; Francis, –––          must allege that the car was “unfit for its intended purpose by
F.Supp.3d at ––––, 2020 WL 7042935, at *7.                          compromising the vehicle's safety, rendering it inoperable, or
                                                                    drastically reducing its mileage range.” Id. at 1015 (alterations
                                                                    omitted) (quoting Troup v. Toyota Motor Corp., 545 F. App'x
                                                                    668, 669 (9th Cir. 2013)). Furthermore, U.C.C. § 2-607
C. Breach of Implied Warranty
                                                                    requires that a buyer “must within a reasonable time after he
 *4 Next, the Court considers the claims for breach of implied      discovers or should have discovered any breach notify the
warranty. As discussed below, the counts are dismissed for          seller of breach or be barred from any remedy.” Francis, –––
Plaintiffs bringing suit under the law of nine of the states.       F.Supp.3d at ––––, 2020 WL 7042935, at *11.
Therefore, the Court grants the motion to dismiss Alabama
Count III, Arizona Count I, Florida Count III, Illinois Count       The Francis Court held that the plaintiffs’ complaint survived
III, New York Count IV, North Carolina Count I, Ohio Count          a motion to dismiss. See id. at ––––, 2020 WL 7042935, at
IV, Washington Count III, and Wisconsin Count IV. The other         *8. The allegations included “reports of numerous dangerous
counts survive.                                                     incidents” and caused plaintiffs “to be worried for their
                                                                    safety while driving the cars.” Id. “Those pleaded facts taken
Ford gives three reasons why the Court should dismiss all of        together suffice to support an inference that the class vehicles
Plaintiffs’ breach of implied warranty claims. First, it argues     were not fit for the intended purpose of providing safe and
that all Plaintiffs failed to plead “sufficient facts plausibly     reliable transportation on public roadways.” Id. Likewise,
supporting timely notice to Ford of alleged breach under            the complaint in Monostable Electronic Gearshift Litigation
the UCC.” (ECF No. 42, PageID.5936.) Next, the company              would allow an inference that the defect at issue could
says that many claims are barred because the lack of privity        result in many unsafe scenarios. See 280 F. Supp. 3d at
prohibits the claims under many states’ laws. (Id. at 5937.)        1015. The allegations “certainly suffice[d] to suggest that the
Finally, Ford asserts that Plaintiffs fail in their argument that   [part's] defect seriously ‘compromised the safety’ of the class
the vehicles are “dangerous instrumentalities” that do not          vehicles.” Id.
require privity. (Id. at 5938–5939.)
                                                                     *5 [8] [9] [10] Here, the alleged transmission defects
In response, Plaintiffs dispute that their allegations are          contain “sufficient factual matter, accepted as true, to state a
insufficiently pleaded; the “common allegations” for all            claim to relief that is plausible on its face.” See Heinrich, 668
of Plaintiffs’ automobiles indicate that “various problems”         F.3d at 403. More questionable is whether all of the Plaintiffs
exist in the transmission, as indicated above. (ECF No. 43,         notified Ford of the defects “within a reasonable time.” See
PageID.6402.) They also indicate that the issues of timeliness      Francis, ––– F.Supp.3d at ––––, 2020 WL 7042935, at *11
and notice under the UCC are not pleading requirements. (Id.        (citing U.C.C. § 2-607). However, the reasonable-time statute
at 6403.) On the question of privity, Plaintiffs acknowledge        “conspicuously does not state that it operates as a bar to
that several states do require privity to assert an implied         suit, only to recovery. In other words, the notice requirement
warranty claim. (Id. at 6404.) However, they claim that             does not create a precondition to commencing a lawsuit.” See
the complaint sufficiently pleads “the connections between          Monostable Elec. Gearshift Litig., 280 F. Supp. 3d at 1012.
Plaintiffs and Ford and/or its agents.” (Id.)                       Another federal court also concluded that this issue was not
                                                                    grounds for dismissal because “it is a question for the jury
 [7] First, the Court will consider the sufficiency of the facts    as to whether such notice was provided within a reasonable
at this stage of the litigation. “The elements of an implied        time.” Id. (quoting Bednarski v. Hideout Homes & Realty,
warranty claim among the several states are quite similar, as       Inc., 709 F. Supp. 90, 92 (M.D. Pa. 1988)). So while Ford
one might expect with a uniform statute,” such as the Uniform       raises some potentially valid issues about the reasonable-
Commercial Code. See Monostable Elec. Gearshift Litig.,             time provision, the Court disagrees that this alone precludes
280 F. Supp. 3d at 1013. For example, § 2314 of California's        Plaintiffs from advancing their claims of breach of implied
commercial code provides that a “warranty that the goods            warranty.
shall be merchantable is implied in a contract for their sale if



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               8
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3764 Filed 04/16/21 Page 10 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


 [11] [12] [13] [14] Finally, the parties quarrel over the *6 So the Court will dismiss the implied warranty claims
issue of privity. Ford claims, and Plaintiffs do not dispute,    brought by Plaintiffs in the eight states identified above in
that privity on implied warranty claims is required in 10 states addition to New York. The other claims survive.
listed in the complaint.2 (ECF No. 42, PageID.5937; ECF No.
43, PageID.6404.) In Florida, for instance, a plaintiff must
allege facts—not conclusory allegations—that the dealership       D. Magnuson-Moss Warranty Act (“MMWA”)
where he purchased a car was an agent of company and under
its control. See McKee, 376 F. Supp. 3d at 760. The same is        [17]     [18] “The Magnuson–Moss Warranty Act provides
true in Illinois and Ohio. See Matanky v. Gen. Motors LLC,        a federal cause of action for a ‘consumer who is damaged
370 F. Supp. 3d 772, 786–87 (E.D. Mich. 2019). Absence            by the failure of a supplier, warrantor, or service contractor
of privity also “is an insurmountable bar to implied warranty     to comply with any obligation under a written warranty or
claims” in Alabama, Arizona, North Carolina, Washington,          implied warranty.’ ” Monostable Elec. Gearshift Litig., 280 F.
Wisconsin. See Francis, ––– F.Supp.3d at –––– – ––––, 2020        Supp. 3d at 1017 (alteration omitted) (quoting Bennett v. CMH
WL 7042935, at *9–10. Privity is required under California        Homes, Inc., 770 F.3d 511, 512 n.1 (6th Cir. 2014)). “Claims
law, but an exception applies “when a plaintiff is the intended   under the Magnuson–Moss Warranty Act ‘stand or fall with
beneficiary of implied warranties in agreements linking a         express and implied warranty claims under state law.’ ” Id.
retailer and a manufacturer.” See Matanky, 370 F. Supp. 3d        (alterations omitted) (quoting Daniel v. Ford Motor Co., 806
at 786 (quoting Roberts v. Electrolux Home Prods., Inc., No.      F.3d 1217, 1227 (9th Cir. 2015)).
12-1644, 2013 WL 7753579, at *10 (C.D. Cal. Mar. 4, 2013)).
New York also recognizes such a third-party exception,             [19] So as with the implied warranty claims above, the
which requires “a fact-intensive exercise not amenable to         Court dismisses the MMWA claims brought by Plaintiffs
resolution at the pleading stage.” See Francis, ––– F.Supp.3d     of Alabama, Arizona, Florida, Illinois, New York, North
at ––––, 2020 WL 7042935, at *9. Therefore, the claims must       Carolina, Ohio, Washington, and Wisconsin.
be dismissed regarding plaintiffs in eight states: Alabama,
Arizona, Florida, Illinois, North Carolina, Ohio, Washington,
Wisconsin.
                                                                  E. Revocation of Acceptance

 [15] [16] The only question remains whether a third-party        Plaintiffs also bring claims of revocation of acceptance,
exception applies in states where the law recognizes it.          which is governed by U.C.C. § 2-608. Many states, including
Plaintiffs assert that the exception applies to the California    Michigan, have adopted that section in its entirety. The statute
Plaintiffs, who “specifically allege that they are intended       provides:
beneficiaries of Ford's implied warranties.” (ECF No 43,
PageID.6409.) Applying California law, this Court will              (1) The buyer may revoke his acceptance of a lot
deny the motion to dismiss these claims because plaintiffs          or commercial unit whose nonconformity substantially
“allege they purchased their cars from dealers authorized           impairs its value to him if he has accepted it
by [Ford], that they were the intended beneficiaries of the
                                                                    (a) on the reasonable assumption that its nonconformity
warranty agreements, and that they—not the dealers—were
                                                                    would be cured and it has not been seasonably cured; or
the intended consumers of the cars.” See Matanky, 370 F.
Supp. 3d at 786; see also Mosqueda v. Am. Honda Motor Co.,          (b) without discovery of such nonconformity if his
Inc., 443 F. Supp. 3d 1115, 1128 (C.D. Cal. 2020). Plaintiffs’      acceptance was reasonably induced either by the difficulty
response brief does not claim that New York's third-party           of discovery before acceptance or by the seller's assurances.
exception applies to this situation, however, so this claim is
abandoned. See Cruz v. Capital One, N.A., 192 F. Supp. 3d           (2) Revocation of acceptance must occur within a
832, 838 (E.D. Mich. 2016) (citing Doe v. Bredesen, 507             reasonable time after the buyer discovers or should have
F.3d 998, 1007–08 (6th Cir. 2007)); PNC Bank, Nat. Ass'n            discovered the ground for it and before any substantial
v. Goyette Mech. Co., 88 F. Supp. 3d 775, 785 (E.D. Mich.           change in condition of the goods which is not caused by
2015).                                                              their own defects. It is not effective until the buyer notifies
                                                                    the seller of it.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              9
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3765 Filed 04/16/21 Page 11 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


                                                                   specifically authorized under laws administered by a
   (3) A buyer who so revokes has the same rights and duties       regulatory board or officer acting under statutory authority of
   with regard to the goods involved as if he had rejected them.   this state or the United States.” Id. § 445.904(1).
Mich. Comp. Laws § 440.2608; see also, e.g., Cal. Com. Code
§ 2608.                                                             [22] Ford argues that this exemption applies to motor
                                                                   vehicle sales. (ECF No. 42, PageID.5941.) Another judge
 [20] Ford argues that revocation is not available against         in this district recently considered this identical argument,
a non-seller manufacturer. The Court agrees. See, e.g., In         concluding that the MCPA claim should be dismissed.
re Toyota Motor Corp. Unintended Acceleration Mktg.,               See Matanky, 370 F. Supp. 3d at 800. “The Michigan
Sales Pracs. & Prod. Liab. Litig., 754 F. Supp. 2d 1145,           Supreme Court construes this exemption broadly, finding
1187 (C.D. Cal. 2010) (“Plaintiffs have not alleged that           that ‘the relevant inquiry is whether the general transaction
they purchased their vehicles from Defendants. Thus, they          is specifically authorized by law, regardless of whether the
seek revocation against an improper Defendant.”); Sautner          specific misconduct alleged is prohibited.’ ” Id. at 799
v. Fleetwood Enterprises, Inc., No. 05-73252, 2007 WL              (quoting Liss v. Lewiston-Richards, Inc., 478 Mich. 203, 732
1343806, at *8 (E.D. Mich. May 8, 2007) (“Revocation of            N.W.2d 514, 518 (2007)). That court held that “the sale of a
acceptance ... is generally used against an immediate seller....   new car by a licensed dealer ... is one specifically authorized
The weight of authority under Michigan law opposes remote          and regulated by law; thus, it is exempt from the MCPA.” Id.
revocation.”); Newmar Corp. v. McCrary, 129 Nev. 638,              at 800 (citing Jimenez v. Ford Motor Credit Co., 2015 WL
309 P.3d 1021, 1024 (2013) (“A majority of jurisdictions           9318913, at *7 (Mich. Ct. App. Dec. 22, 2015); Rosenbaum
have determined that revocation is not available against a         v. Toyota Motor Sales, USA, Inc., 2016 WL 9775018, at
manufacturer because the manufacturer is not a ‘seller’ under      *3 (E.D. Mich. Oct. 21, 2016)); accord Divis v. Gen.
the UCC.”).                                                        Motors LLC, 2019 WL 4735405, at *9 (E.D. Mich. 2019).
                                                                   Rosenbaum specifically considered whether Toyota was
In arguing against this rule, Plaintiffs cite only a single,       exempt under the MCPA for allegations of improper miles-
inapposite case. See Davis v. Forest River, Inc., 485 Mich.        per-gallon advertising; it held that § 445.904(1) prevented the
941, 774 N.W.2d 327 (2009). That brief order, which                company from being sued because “Michigan regulates how
considers the question whether “plaintiff should be allowed to     car wholesalers like Toyota advertise automobiles, see MCL
relinquish title,” see id. at 328, does not conflict with Ford's   257.248d, and it regulates the content of general automobile
argument. In fact, that order never discusses revocation, only     advertisements. See MCL 445.315.” See 2016 WL 9775018,
how to measure damages in a breach of warranty action. See         at *3
id.
                                                                   Plaintiffs’ attempts to create ambiguity in the case law are
 *7 Considering this analysis, the Court dismisses the             unavailing. They say that the holdings of both Liss and Smith
revocation of acceptance claims against Ford, which was a          v. Globe Life Insurance Co., 460 Mich. 446, 597 N.W.2d 28
non-seller manufacturer in this case.                              (1999) conflict with the earlier language of Attorney General
                                                                   v. Diamond Mortgage Co., 414 Mich. 603, 327 N.W.2d 805
                                                                   (1982). But Liss already harmonized the case law as it relates
F. Consumer-Protection and Fraud Claims                            to the issue before this Court. That case held that “the MCPA
                                                                   exemption applies to residential home builders who engage in
                                                                   the type of activities that define a residential home builder ...
1.
                                                                   unlike Diamond Mortgage, where the defendants engaged in
 [21] Ford next argues that the consumer protection claims         activity, mortgage writing, that their real estate broker license
should be dismissed. The Court agrees.                             simply did not permit them to do.” See 732 N.W.2d at 521.
                                                                   And as Matanky conclusively, sales of new cars (which were
Under the Michigan Consumer Protection Act (“MCPA”),               not considered in either Liss or Diamond Mortgage) squarely
“[u]nfair, unconscionable, or deceptive methods, acts, or          qualifies for the exemption. See 370 F. Supp. 3d at 800.
practices in the conduct of trade or commerce are unlawful.”
Mich. Comp. Laws § 445.903(1). However, there are                  Next, both briefs refer to Cyr v. Ford Motor Co., No.
several exemptions, including any “transaction or conduct          345751, 2019 WL 7206100 (Mich. Ct. App. Dec. 26, 2019),



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3766 Filed 04/16/21 Page 12 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


appeal denied, 950 N.W.2d 51 (Mich. 2020). (ECF No. 42,            mistake.” See Republic Bank & Tr. Co. v. Bear Stearns
PageID.5942; ECF No. 43, PageID.6422 n.3.) The Michigan            & Co., 683 F.3d 239, 255 (6th Cir. 2012) (“Rule 9(b) is
Court of Appeals, in its unpublished decision, stated: “In light   designed, not only to put defendants on notice of alleged
of our Supreme Court's interpretation of MCL 445.904(1)            misconduct, but also ‘to prevent fishing expeditions ... and
in Smith and Liss, we conclude that the manufacture, sale,         to narrow potentially wide-ranging discovery to relevant
and lease of automobiles, and the provision of express and         matters.’ ” (quoting Chesbrough v. VPA, P.C., 655 F.3d
implied warranties concerning those automobiles and their          461, 466 (6th Cir. 2011))). Under this standard, a plaintiff
components are all conduct that is ‘specifically authorized’       “must specify ‘the who, what, when, where, and how’
under federal and state law.” Cyr, 2019 WL 7206100, at *2.         of the alleged omission,” that is, “(1) precisely what was
The parties note that the Michigan Supreme Court, which            omitted; (2) who should have made a representation; (3) the
denied the application for leave to appeal, has not yet acted      content of the alleged omission and the manner in which the
on a motion for reconsideration. (ECF No. 48.) But that does       omission was misleading; and (4) what Appellees obtained as
not change the analysis. The persuasive reasoning of Matanky       a consequence of the alleged fraud.” Id. at 255–56 (quoting
and Rosenbaum—as well as the synthesis of the case law in          Carroll v. Fort James Corp., 470 F.3d 1171, 1174 (5th
Liss, which is still binding authority—carries the day.            Cir. 2006)). “A complaint may suffice under the applicable
                                                                   standard if it alleges that a manufacturer knew of a defect
 *8 Plaintiffs’ other arguments about consumer-protection          before sale, the various venues the manufacturer used to sell
violations are not convincing. Nor do they present precedent       the product failed to disclose the defect, and that the plaintiffs
that the analysis under other states’ consumer-protection          would not have purchased the product or would have paid less
statutes is different. Their brief notes that certain states’      for it had they known of the defect.” Matanky, 370 F. Supp.
statutes do not use the words “automobile sales”—but neither       3d at 789 (quoting Wozniak v. Ford Motor Co., No. 17-12794,
does § 445.904(1). In fact, the language of some of those          2019 WL 108845, at *3 (E.D. Mich. Jan. 4, 2019)).
statutes closely tracks the scheme in Michigan that provides
an exemption for automobile sales. See, e.g., Mass Gen.            Ford argues that Plaintiffs did not adequately plead the “what”
Laws ch. 93a, § 3 (“Nothing in this chapter shall apply to         component of the fraud, citing cases such as McKee. In that
transactions or actions otherwise permitted under laws as          case, the plaintiffs made “allegations of GM's omissions and
administered by any regulatory board or officer acting under       concealments.” See McKee, 376 F. Supp. 3d at 761. The
statutory authority of the commonwealth or of the United           “what,” so to speak, was GM's “knowledge of the defect”
States.”); Tenn. Code Ann. § 47-18-111 (“This part does            related to the 6L50 transmissions used by the company. Id.
not apply to ... Acts or transactions required or specifically     “Plaintiff also argue[d] that GM knew of the defect before
authorized under the laws administered by, or rules and            the sale of the Class Vehicles and that the various channels
regulations promulgated by, any regulatory bodies or officers      through which GM sold the vehicles failed to disclose the
acting under the authority of this state or of the United          defect.” Id. The complaint listed five sources of GM's alleged
States ....”).                                                     knowledge: complaints to the National Highway Traffic
                                                                   Safety Administration (“NHTSA”) about the transmission in
Therefore, the consumer-protection counts are dismissed.           an older vehicle, contemporary complaints to the NHTSA
                                                                   about these vehicles, complaints on online forums, GM's own
                                                                   testing, and GM's internal monitoring. See id.
2.
                                                                   The Court held that these allegations were insufficient:
The various claims of fraud are among the lengthiest and most
                                                                     Plaintiff's allegations fail to sufficiently plead GM's
complicated allegations in the complaint. The Court declines
                                                                     knowledge. Courts routinely reject generalized allegations
to dismiss these claims. A summary of the relevant case law
                                                                     about “testing” and manufacturer “analyses” made in
helps demonstrate why.
                                                                     support of finding knowledge of a defect. And Plaintiff's
                                                                     allegations of consumer complaints online or to the
 [23] [24] [25] In general, a cause of action sounding in
                                                                     NHTSA are insufficient to support a finding of GM's
fraud requires a heightened pleading standard under Federal
                                                                     knowledge. Moreover, most of Plaintiff's consumer
Rule of Civil Procedure 9(b), requiring the plaintiff to “state
                                                                     complaints post-date his purchase of the vehicle. Finally,
with particularity the circumstances constituting fraud or
                                                                     Plaintiff's allegations based on GM's internal records,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             11
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3767 Filed 04/16/21 Page 13 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


 communications with its dealerships or service technicians,          “what” (knowing about, yet failing to disclose, the alleged
 and review of its warranty data are conclusory and                   cooling system defect), the “when” (beginning in 2014,
 insufficient because they do not plausibly allege that GM            when GM first marketed the Z06), the “where” (vehicle
 “knew of the defect prior to the time it distributed” the            information kits and brochures, owner manuals for the
 Class Vehicles.                                                      car, press kits, and GM-sponsored track events), and the
*9 See id. (internal citations omitted).                              “how” (if Plaintiffs knew about the alleged defect, they
                                                                      would have paid less for or not bought/leased their cars).
Ford also claims that the instant case is analogous to out-
of-district cases such as DeCoteau v. FCA US LLC, No.                  Plaintiffs’ fraudulent concealment claims satisfy Rule
15-00020, 2015 WL 6951296 (E.D. Cal. Nov. 10, 2015)                    9(b)’s heightened pleading standard.
and In re Ford Motor Co. DPS6 Powershift Transmission               Id. at 790 (internal citations omitted).
Products Liability Litigation, No. 17-06656, 2019 WL
3000646 (C.D. Cal. May 22, 2019). The court in DeCoteau             Matanky continued that plaintiffs must allege that the
acknowledged that the case presented “a close question.”            manufacturer was aware of the alleged defect when the
See 2015 WL 6951296, at *3. DeCoteau agreed with the                automobile was sold. See id. In that instance, the “specific
plaintiffs that “they are not required to plead the precise         allegations regarding GM's pre-release testing of the Z06's
mechanical details of an alleged defect in order to state           track-based performance capabilities, coupled with [an
a claim.” Id. However, “Plaintiffs must go further than a           engineer's] February 2015 statement, ma[d]e it reasonable to
conclusory allegation that the Transmission Defect exists           infer that GM knew of the overheating defect prior to the
and is responsible for the injuries outlined in the FAC             release of the 2015 and 2016 Z06s.” Id. at 792.
because automatic transmissions, including the DDCT, are
complicated systems that demand more detailed factual                *10 Another recently published case also declined to dismiss
allegations in order to identify a plausible defect.” Id. In the    similar counts. See In re Gen. Motors Air Conditioning Mktg.
DPS6 case, the court agreed with Ford that the complaints           & Sales Pracs. Litig., 406 F. Supp. 3d 618, 636 (E.D. Mich.
failed to plead with particularity. See 2019 WL 3000646,            2019). In that case, the complaint alleged that GM was aware
at *7. “While Plaintiffs describe a laundry list of ways in         of an air conditioning defect via several sources, including
which their vehicles’ performance is subpar, they tie all           evaluation and testing, repair data, and consumer complaints
of these problems to a ‘defect’ in the DPS6 transmission            collected by the NHTSA. See id. Furthermore, GM issued a
that they allege Ford should have disclosed.” Id. “However,         TSB concerning defects in components of the air conditioning
while Plaintiffs describe the alleged defect's effects on their     systems, experienced a large amount of sales of replacement
vehicles, nowhere do they describe what exactly the defect          parts, and received complaints from customers themselves.
is.” Id.                                                            See id. at 637. As a whole, these allegations were sufficient
                                                                    for the purposes of Rule 9(b). See id. This remained true even
By contrast, several other courts have denied motions to            though GM had issued some of the TSBs after some of the
dismiss the fraud claims in similar cases. For example, one         purchases. See id. at 637 n.15 (“ ‘It is reasonable to infer’
court in this district found that plaintiffs sufficiently pleaded   that automakers have knowledge of potential defects before
the circumstances of alleged fraud concerning cars marketed         they issue technical service bulletins because ‘presumably,
for use on racetracks. See Matanky, 370 F. Supp. 3d at 789.         the [bulletins are] proceeded by an accretion of knowledge.’
The court wrote:                                                    ” (quoting In re MyFord Touch Litigation, 46 F. Supp. 3d 936,
                                                                    958 (N.D. Cal. 2014))).
  Plaintiffs identify specific GM marketing materials,
  communications, and product information which, they               Finally, a case from just a few months ago also found
  allege, misrepresent the track capabilities of the Z06 and        that plaintiffs had satisfied Rule 9(b) in their fraud claims
  fail to disclose that the Z06 has a defective cooling system      against GM. See Francis, ––– F.Supp.3d at ––––, 2020
  that causes overheating, loss of engine power Limp Mode.          WL 7042935, at *16. The court held that the plaintiffs had
  Plaintiffs adequately allege they saw and relied on those         adequately alleged the “who,” “what,” and “when” about the
  communications and materials in deciding to purchase their        defect. See id. at ––––, 2020 WL 7042935, at *14. They
  cars, and allege that if they knew of the defect they would       presented numerous allegations in their complaint that “the
  have either not purchased or paid less for their cars. ...        transmissions [had] a persistent and widespread tendency
  Indeed, Plaintiffs adequately pled the “who” (GM), the            to abnormally wear and malfunction.” See id. For instance,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           12
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3768 Filed 04/16/21 Page 14 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)


the complaint asserted GM knew about the problems from                 *11 [27] [28] When an express warranty covers the matter
experience with a predecessor transmission design, results of         at issue, an unjust enrichment claim is not cognizable. See
pre-production testing, complaints by test drivers and early          Matanky, 370 F. Supp. 3d at 803. Indeed, “courts will not
buyers, and complaints that ultimately led to the issuance            imply a contract where there is an express contract governing
of more than 60 TSBs. See id. Francis distinguished those             the same subject matter.” General Motors Air Conditioning
allegations from the cases on which GM relied in that case.           Litig., 406 F. Supp. 3d at 634 (quoting Bowlers’ Alley,
In DeCoteau, for instance, the complaint “featured little or          Inc. v. Cincinnati Ins. Co., 32 F. Supp. 3d 824, 833 (E.D.
no coherent description of the defect or how it impacted              Mich. 2014)). Many recent cases in this District confirm that
the products at issue, beyond unsupported allegations that            unjust enrichment claims should be dismissed against auto
the devices were ‘defective.’ ” Id. at ––––, 2020 WL                  manufacturers when a valid express warranty exists. See, e.g.,
7042935, at *15. The court continued: “Unlike DeCoteau, in            McKee, 376 F. Supp. 3d at 762; Hall v. Gen. Motors, LLC,
which plaintiffs merely alleged ‘that [a] Transmission Defect         No. 19-10186, 2020 WL 1285636, at *9 (E.D. Mich. Mar.
exist[ed] and [was] responsible’ for their vehicles’ erratic          18, 2020), appeal dismissed, No. 20-1321, 2020 WL 6140402
movements, Plaintiffs here plead the ‘mechanical details’ of          (6th Cir. Sept. 28, 2020); Miller v. Gen. Motors, LLC, No.
the alleged defect, explaining how Defendant's transmission           17-14032, 2018 WL 2740240, at *15 (E.D. Mich. June 7,
system functions and why Plaintiffs believe the transmission          2018), appeal dismissed per stipulation, No. 20-1321, 2020
systems in their vehicles are faulty.” Id.                            WL 6140402 (6th Cir. Sept. 28, 2020).

 [26] The Court finds the instant case to be more analogous            [29] Plaintiffs fail to convincingly argue otherwise. In their
to cases like Francis, Matanky, and General Motors Air                brief, they note that plaintiffs are permitted to plead a breach
Conditioning than McKee and DeCoteau. Here, Plaintiffs                of contract claim and a quasi-contract claim in the alternative.
pleaded the mechanical details of the alleged defect and              (ECF No. 43, PageID.6436.) But in the same paragraph of the
explained how the transmission systems in their vehicles were         case they cited for that position, the court said, “Defendant is
faulty. Their complaint lists a variety of issues related to faulty   absolutely correct that parties cannot recover under the theory
transmissions, such as “sudden and unexpected shaking,”               of unjust enrichment when an express contract exists.” See
“delayed acceleration,” and “hard decelerations.” At this             Cain v. Redbox Automated Retail, LLC, 981 F. Supp. 2d 674,
stage of the litigation, that level of detail sufficiently alleges    687 (E.D. Mich. 2013). In that case, the court did not dismiss
that “the transmissions [had] a persistent and widespread             the unjust enrichment claims “because Plaintiffs expressly
tendency to abnormally wear and malfunction.” See Francis,            allege that they never agreed to the Terms.” See id. at 687–
––– F.Supp.3d at ––––, 2020 WL 7042935, at *14. The Court             88. That is not the situation here, where the parties agree that
disagrees with Ford that these allegations are speculative and        there is a valid express warranty. When it is undisputed that
simply amount to driver error. Plaintiffs convincingly point          a warranty covers the matter at issue, a plaintiff cannot plead
to TSBs as early as September 21, 2009, showing that Ford             an alternative quasi-contract claim. See General Motors Air
had knowledge of “harsh 3-1 or 2-1 rolling stop downshift or          Conditioning Litig., 406 F. Supp. 3d at 635; Hall, 2020 WL
downshift hesitation” in some of its 2010 Fusion vehicles.            1285636, at *10. So the Court dismisses the unjust enrichment
                                                                      counts here.
When accepted as true for the purposes of this motion,
Plaintiffs’ factual allegations plausibly establish Ford's
knowledge of the transmission defect. So the Court is not
                                                                      H. Product-Liability Claims
persuaded that the fraud claims should be dismissed for
failure to meet the Rule 9(b) standard.                               In this catch-all section of Ford's motion to dismiss, the brief
                                                                      mentions a few specific statutes. Upon review, the Court will
                                                                      dismiss one product-liability count only.
G. Unjust Enrichment
                                                                       [30]    [31] First, Ford asserts that the product-liability
Many Plaintiffs also plead unjust enrichment claims. Ford is          claims from the New Mexico plaintiffs should be dismissed.
correct that each of these should be dismissed.                       (ECF No. 42, PageID.5953–54.) These two plaintiffs
                                                                      allege that they sustained damages from Ford's “false,
                                                                      misleading, and deceptive advertising in connection with their



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               13
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3769 Filed 04/16/21 Page 15 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)



business.” (ECF No. 38, PageID.4619, 5046.) Under the New           dismiss, so this claim is abandoned. See Cruz, 192 F. Supp.
Mexico Motor Vehicle Dealers Franchising Act (“MVDFA”),             3d at 838; PNC Bank, 88 F. Supp. 3d at 785. Thus, Count IV
it is unlawful for “any dealer to ... use false, deceptive          of the South Carolina claims is dismissed.
or misleading advertising in connection with his business.”
N.M. Stat. Ann. § 57-16-4. Ford notes that the New Mexico            [35]    [36] The brief also argues that the product-liability
Plaintiffs did not buy their Fords from a Ford dealership;          claims overall, like the fraud claims, should be entirely
rather, they purchased them used from a Honda dealership and        barred by the so-called economic loss doctrine. (ECF No.
a private seller, respectively. However, it similarly is unlawful   42, PageID.5953.) That principle in some jurisdictions
for “a manufacturer, distributor or representative to ... use       “bars plaintiffs from recovering in tort for losses consisting
false, deceptive or misleading advertising in connection with       merely of an impairment of the benefit in a contractual
the manufacturer's, distributor's or representative's business.”    bargain with the defendant (i.e., having overpaid for a
N.M. Stat. Ann. § 57-16-5. The complaint alleges that               substandard product).” See Francis, ––– F.Supp.3d at ––––,
the New Mexico Plaintiffs saw vehicle advertising. As the           2020 WL 7042935, at *17. In Francis, the court held that
Supreme Court of New Mexico has stated, the MVDFA is                the doctrine did not prevent any of the claims from going
both a “dealer protection act” and “consumer protection act.”       forward. See id. at ––––, 2020 WL 7042935, at *18. As
Key v. Chrysler Motors Corp., 121 N.M. 764, 918 P.2d 350,           another court acknowledged: “Whether the economic loss
356 (1996). Ford has not persuasively argued that consumers         doctrine bars Plaintiffs’ fraud claims is an especially complex
cannot sue for false advertising under § 57-16-5. Therefore,        issue with seemingly persuasive authority on both sides
the Court allows these claims to move forward.                      and with potentially different applications of the doctrine
                                                                    under the laws of different states.” See General Motors Air
 *12 [32] Second, Ford asks the Court to dismiss the seven          Conditioning Litig., 406 F. Supp. 3d at 640 (declining to
similar claims from South Carolina plaintiffs. Under South          address the argument). Following the lead of that case, this
Carolina law, it is unlawful for “any manufacturer ... to           Court holds that the economic loss doctrine does not bar these
engage in any action which is arbitrary, in bad faith, or           claims at the motion-to-dismiss stage.
unconscionable and which causes damage to any of the parties
or to the public.” S.C. Code Ann. § 56-15-40. Ford states
that Plaintiffs’ claims of actions that were “unconscionable”       IV.
or in “bad faith” all relate to advertising even though none
of the South Carolina plaintiffs alleged seeing and relying     In conclusion, the Court GRANTS the motion to dismiss the
on advertising. (ECF No. 42, PageID.5954.) They instead         implied warranty claims in Alabama Count III, Arizona Count
allege that they relied on representations from a dealership    I, Florida Count III, Illinois Count III, New York Count IV,
salesperson. (ECF No. 38, PageID.4685–4692.)                    North Carolina Count I, Ohio Count IV, Washington Count
                                                                III, and Wisconsin Count IV. The Court also GRANTS the
 [33] [34] Under South Carolina law, bad faith is defined as motion to dismiss the related MMWA claims as well as the
the “opposite of good faith, generally implying or involving    revocation of acceptance claims, consumer-protection claims,
actual or constructive fraud, or a design to deceive or mislead and unjust enrichment claims. Regarding the product-liability
another, or a neglect or refusal to fulfill some duty or some   claims, the Court GRANTS the motion to dismiss South
contractual obligation, not prompted by an honest mistake as    Carolina Count IV but DENIES the motion to dismiss the
to one's rights or duties, but by some interested or sinister   other product-liability claims. The Court DENIES the motion
motive.” Brown v. Dick Smith Nissan, Inc., 414 S.C. 101, 777    to dismiss the remainder of the implied warranty and MMWA
S.E.2d 208, 211 (2015) (quoting State v. Griffin, 100 S.C. 331, claims not dismissed above. Finally, the Court DENIES the
84 S.E. 876, 877 (1915)). By comparison, an unconscionable      motion to dismiss the breach of express warranty claims and
action is “the absence of meaningful choice on the part of      fraud claims.
one party due to one-sided contract provisions, together with
terms which are so oppressive that no reasonable person          *13 IT IS SO ORDERED.
would make them and no fair and honest person would accept
them.” Id. (quoting Fanning v. Fritz's Pontiac-Cadillac-
                                                                All Citations
Buick, Inc., 322 S.C. 399, 472 S.E.2d 242, 245 (1996)).
Plaintiffs did not respond to this argument in the motion to    --- F.Supp.3d ----, 2021 WL 364250


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         14
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-8, PageID.3770 Filed 04/16/21 Page 16 of 16
Gant v. Ford Motor Company, --- F.Supp.3d ---- (2021)




Footnotes
1      As another procedural matter, Ford's motion also argues that some of the individuals’ claims are procedurally barred
       because they fall outside the relevant statutes of limitations. “The statute of limitations is an affirmative defense,” however,
       “and a plaintiff generally need not plead the lack of affirmative defenses to state a valid claim.” Cataldo v. U.S. Steel
       Corp., 676 F.3d 542, 547 (6th Cir. 2012). The Court agrees that “adjudication of a limitations defense at the pleading
       stage is particularly inappropriate where, as here, factual issues relating to concealment of the defect by the defendant
       potentially could impact whether it is estopped from asserting the limitations defense, or whether other exceptions to the
       defense could apply.” Francis v. Gen. Motors, LLC, No. 19-11044, ––– F.Supp.3d ––––, ––––, 2020 WL 7042935, at
       *20 (E.D. Mich. Nov. 30, 2020).
2      The complaint also lists Connecticut, but there is no implied warranty claim under that state's law in the complaint.
       Furthermore, the parties are incorrect that Indiana law continues to require vertical privity. See Hyundai Motor Am., Inc.
       v. Goodin, 822 N.E.2d 947, 959 (Ind. 2005) (abrogating earlier case law); accord Clemens v. DaimlerChrysler Corp., 534
       F.3d 1017, 1024 (9th Cir. 2008).


End of Document                                                         © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                15
